DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claims 1-2, 4-5, 9-12, 14-15, 19-24, 27-30, 32-38, 40-42, and 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696) and Rella (US 2014/0032129).

Regarding claim 1, Kulesz discloses a system (see Abstract: system) comprising:
a molecule detector adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid);

a processor communicatively coupled to the molecule detector (see Fig. 3 and paragraphs 0048-0051: controller connected to the sensors), wherein each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, i.e. location corresponds to where the sample was obtained), wherein the processor:
receive the information representative of the presence of one or more target molecules (see Fig. 3 and paragraphs 0048-0051: controller connected to the sensors);
determines, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an  atmospheric, dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, plume dispersion is predicted using location and concentration information, and does not rely upon characteristics associated with the source or effluent comprises 

Kulesz does not expressly disclose wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained; 
wherein the processor is communicatively coupled to the positioning system and wherein the controller is configured to receive location information;  
wherein the dispersion of the plume is a Gaussian dispersion; and 
wherein the processor predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.  

Steele discloses wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment); and 
wherein the processor is communicatively coupled to the positioning system and wherein the controller is configured to receive location information (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz with the teachings of Steele, i.e. constructing the system in so that the processor receives location data from the positioning system, for the advantageous benefit of ensuring that the processor properly coordinates the detected concertation values to the position/location of where those values took place. 

Kulesz and Steele do not expressly disclose wherein the dispersion of the plume is a Gaussian dispersion; and 
wherein the processor predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.  

Rella discloses wherein the dispersion of the plume is a Gaussian dispersion (see paragraphs 0019 and 0063-0064: Gaussian distribution/dispersion of a plume); and 
wherein the method/system predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and claims 1 and 3). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the distribution of a gas/chemical substance spreading through the air. Gaussian 

Regarding claim 10, Kulesz discloses a method for detecting a source for one or more molecules (see Abstract and paragraphs 0024 and 0052: method for detecting source of hazardous material/hazardous molecules) comprising:
receiving, by a processor from a molecule detector, information representative of a presence of one or more target molecules based on one or more samples of an environment and utilizing location information of a molecule detector, each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see Fig. 3  and paragraphs 0048-0051 and 0100: controller connected to the sensors for receiving concentration values, controller predicts a plume from the measured concentration values at initial location, i.e. location corresponds to where the sample was obtained; and see paragraph 0062 and 0065: GPS generating location information for the detectors);
determining, by the processor, a dynamic reverse gas stack model for the one or more target molecules over at least a portion of the one or more locations based on the information representative of the presence of one or more molecules and the location information, wherein the dynamic reverse gas stack model represents an atmospheric, dispersion of a plume corresponding to the one or more target molecules, wherein the dynamic reverse gas stack model is determined without using characteristics associated with a source of the one or more target molecules as independent variables, and 

Kulesz does not expressly disclose wherein the processor receives location information representative of one or more locations; 
wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source of the one or more target molecules based on the dynamic reverse gas stack model.

Steele discloses wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment); and 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz with the teachings of Steele, i.e. constructing the system in so that the processor receives location data from the positioning system, for the advantageous benefit of ensuring that the processor properly coordinates the detected concertation values to the position/location of where those values took place. 

Kulesz and Steele do not expressly disclose wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source of the one or more target molecules based on the dynamic reverse gas stack model.

Rella discloses wherein the dispersion of the plume is a Gaussian dispersion (see paragraphs 0019 and 0063-0064: Gaussian distribution/dispersion of a plume); and 
predicting a location for the source of the one or more target molecules based on the dynamic reverse gas stack model (see Abstract and claims 1 and 3). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the 

Regarding claim 20, Kulesz discloses a computer-readable medium and software instruction that, when executed by one or more processors, cause the one or more processors to perform operations for predictions a location of a clandestine laboratory, environmental threats, hazardous spills, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0014, 0017, 0018, 0024, 0052, and 0059: system and method for detecting source of hazardous material/hazardous molecule, controller connected to memory and programmed to deter point of origin of a detected anomaly), the operations comprising:
generating, by a molecule detector, information representative of a presence of one or more target molecules based on one or more samples of an environment (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid);
receiving, by one or more processors, the information representative of a presence of one or more target molecules based on one or more samples of an environment (see Fig. 3 and paragraphs 0049-0051: controller connected to the sensors);
each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see paragraphs 0049-0051 
determining, based on the information representative of the one or more target molecules present in the environment and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an  atmospheric, dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, plume dispersion is predicted using location and concentration information, and does not rely upon characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent, meets the limitations of the claimed reverse gas stack model as it a model of a dispersion of a plume according to the limitations of the claim).

Kulesz does not expressly disclose wherein the computer-readable medium is a non-transitory computer-readable medium that stores the software instructions;

wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

Steele discloses wherein the computer-readable medium is a non-transitory computer-readable medium that stores the software instructions (see Abstract and paragraphs 0005, 0007, and 0034: processor stores program instructions that are executed by the processor to locate the source of a chemical release, includes a non-transitory computer-readable medium encodes instructions which, when executed by at least one hardware processor, causes the processor to implement the method); 
wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment); and 
receiving, by the processor, location information representative of one or more locations (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices).  


Kulesz and Steele do not expressly disclose wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.  

Rella discloses wherein the dispersion of the plume is a Gaussian dispersion (see paragraphs 0019 and 0063-0064: Gaussian distribution/dispersion of a plume); and 
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and claims 1 and 3). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the distribution of a gas/chemical substance spreading through the air. Gaussian distribution models are commonly used in the art to model gas plumes. Once modified, the modification would meet the limitations of wherein the processor performs the recited prediction. 
Regarding claim 34, Kulesz discloses a system for locating a source or effluent of one or more target molecules (see Abstract and 0014, 0017, 0018, 0024, 0052, and 0059: system and method for detecting source of hazardous material/hazardous molecule), comprising:
one or more molecule detectors adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid);
a positioning system configured to generate location information representative of one or more locations (see paragraph 0062 and 0065: global positioning system, GPS generates location information for the detectors), each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, i.e. location corresponds to where the sample was obtained);
an electronic device comprising at least one processor, and a memory coupled to the at least one processor (see paragraphs 0018 and 0048: controller/processor and a memory coupled to the processor), the electronic device configured to:
receive the information representative of the presence of one or more target molecules (see Fig. 3 and paragraphs 0049-0051: controller connected to the sensors);
determine, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an  

Kulesz does not expressly disclose wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained; 
wherein the electronic devices is configured to receive the location information;  
wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.


wherein the electronic devices is configured to receive the location information (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz with the teachings of Steele, i.e. constructing the system in so that the processor receives location data from the positioning system, for the advantageous benefit of ensuring that the processor properly coordinates the detected concertation values to the position/location of where those values took place. 

Kulesz and Steele do not expressly disclose wherein the dispersion of the plume is a Gaussian dispersion; and 
predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model.


predicting a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and claims 1 and 3). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the distribution of a gas/chemical substance spreading through the air. Gaussian distribution models are commonly used in the art to model gas plumes. Once modified, the modification would meet the limitations of wherein the processor performs the recited prediction. 
	
Regarding claims 2, 11, 22, and 35, Kulesz and Steele do not expressly disclose wherein the reverse gas stack model has a Gaussian dispersion for the one or more target molecules over the one or more sampled locations.

Rella wherein the reverse gas stack model has a Gaussian dispersion for the one or more target molecules over the one or more sampled locations (see paragraphs 0019, 0040, and 0063-0064 and claims 1 and 3: Gaussian dispersion). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the 

Regarding claim 23, Kulesz does not expressly disclose wherein the location of the source or effluent is predicted based on the reverse gas stack model by identifying a statistically significant change in the Gaussian dispersion with respect to the one or more target molecules relative to other ambient samples.

Steele discloses wherein the location of the source or effluent is predicted by identifying a statistically significant change in the Gaussian dispersion with respect to the one or more target molecules relative to other ambient samples (see Abstract and paragraph 0053: requirement for leak detection includes a minimum detection limit that is 30 ppb above background level, threshold represents a statistically significant difference for the purpose of detecting leaks).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz with the teachings of Steele, i.e. using a statistically significant threshold to ensure that such a leak/plume exceeds normal background levels, for the advantageous benefit of preventing false reports of leaks based on residual readings of chemicals in the background of the normal environment.

Kulesz and Steele do not expressly disclose wherein the source of the effluent is predicted based on the reverse gas stack model. 
 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele with the teachings of Rella, i.e. using a Gaussian dispersion model, for the advantageous benefit of accurately modeling the distribution of a gas/chemical substance spreading through the air. Gaussian distribution models are commonly used in the art to model gas plumes. Once modified, the modification would meet the limitations of wherein the processor performs the recited prediction. 

	Regarding claims 4, 14, and 21, Kulesz, previously modified by Steele and Rella, further discloses wherein the molecule detector comprises at least one of a Raman spectrometer, an infrared (IR) spectrometer, a chemical sensor, or a mass spectrometer (see paragraphs 0043-0044 and 0067).

Regarding claim 40, Kulesz, previously modified by Steele and Rella, further discloses wherein the one or more molecule detectors comprise Raman spectrometers, infrared (IR) spectrometers, chemical sensors, mass spectrometers, or a combination thereof (see paragraphs 0043-0044 and 0067).

Regarding claim 5, Kulesz, previously modified by Steele and Rella, further discloses wherein the processor further obtains environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraph 0047: discusses environmental data such as wind speed and direction), and wherein the predicted location of the source or effluent is determined based on the environmental data (see paragraph 0052: predicts source using wind speed and direction information).

Regarding claim 15, Kulesz, previously modified by Steele and Rella, further discloses receiving environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraph 0047: discusses environmental data such as wind speed and direction), wherein the location of the source is determined, by the processor, based on the environmental data (see paragraph 0052: predicts source using wind speed and direction information).

Regarding claim 24, Kulesz, previously modified by Steele and Rella, further discloses obtaining environmental data comprising wind speed data, wind direction data, temperature data, barometric pressure data, or a combination thereof (see paragraph 0047: discusses environmental data such as wind speed and direction), wherein the location of the source is determined based on the environmental data (see paragraph 0052: predicts source using wind speed and direction information).

Regarding claim 9, Kulesz does not expressly disclose wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane.

Steele discloses wherein the molecule detector comprises specific detectors for one or more types of molecules associated with chemicals comprising polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, and 1,2-dichloroethane (see paragraphs 0035 and 0092: analyzer capable of detecting methane).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Rella with the teachings of Steele, i.e. using analyzers capable of detecting the disclosed chemicals, for the advantageous benefit of 

Regarding claim 19, Kulesz does not expressly disclose wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof.

Steele discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof (see paragraphs 0035 and 0092: analyzer capable of detecting methane).


Regarding claim 27, Kulesz does not expressly disclose wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p- cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichioroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-di chi oroethane, 1,2-di chi oroethane, or a combination thereof.

Steele discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Rella with the teachings of Steele, i.e. using analyzers capable of detecting the disclosed chemicals, for the advantageous benefit of detecting, identifying, and reporting a particular type of harmful substance spreading across the atmosphere. 

Regarding claim 12, Kulesz, previously modified by Steele and Rella, further discloses wherein the one or more target molecules correspond to molecules associated with chemicals produced by clandestine laboratories, environmental threats, hazardous spills, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0004 and 0052).

Regarding claim 38, Kulesz, previously modified by Steele and Rella, further discloses wherein the one or more target molecules are associated with one or more chemicals produced by clandestine laboratories, environmental threats, hazardous spills, environmental pollutants, effluent chemicals, chemical weapon deployments, or a combination thereof (see Abstract and paragraphs 0004 and 0052). 

Regarding claim 41, Kulesz, previously modified by Steele and Rella, further discloses wherein at least one of the one or more molecule detectors is installed on a mobile platform (see Abstract and paragraphs 0062 and 0065: mobile nodes/detectors).
Regarding claim 28, Kulesz, previously modified by Steele and Rella, further discloses wherein the information associated with the presence of one or more target molecules detected at each of the one or more locations is received from the molecule detector via an input/output (I/O) interface communicatively coupled to the one or more processors (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid; and see paragraphs 0044 and 0048 : sensor interface coupling sensor to computer/controller).

Regarding claim 37, Kulesz, previously modified by Steele and Rella, further discloses wherein the electronic device further comprising an input/output (I/O) interface, wherein the one or more molecule detectors are communicatively coupled to the electronic device via the I/O interface (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid; and see paragraphs 0044 and 0048 : sensor interface coupling sensor to computer/controller).

Regarding claim 29, Kulesz, previously modified by Steele and Rella, further discloses wherein the information associated with the presence of one or more target molecules detected at each of the one or more locations is received from the molecule detector via a network (see Fig. 1 and paragraphs 0010, 0013-0014, and 0050).


Regarding claim 36, Kulesz, previously modified by Steele and Rella, further discloses wherein the one or more molecule detectors are communicatively coupled to the electronic device via a network (see Fig. 1 and paragraphs 0010, 0013-0014, and 0050).

Regarding claims 30 and 32, Kulesz does not expressly discloses wherein the location information is received from a positioning system. 

Steele discloses wherein the location information is received from a positioning system (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, combines output of gas concentration with location data, and a plurality of measurement points, gas concentration data is a sample of the environment, computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Rella with the teachings of Steele, i.e. constructing the system in so that the processor receives location data from the positioning system, for the advantageous benefit of ensuring that the processor properly coordinates the detected concertation values to the position/location of where those values took place. 


Regarding claim 49, Kulesz does not expressly disclose wherein  the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1 -trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof.

Steele discloses wherein the molecule detector comprises specific detectors for detecting the presence of one or more types of molecules corresponding to polycyclic aromatic hydrocarbon emissions (PAHs), benzene, alkyl benzene, chlorobenzene, or trichlorobenzene, isopropylbenzene, ethylbenzene, cyclohexanone, xylene, p-cymene, hydrocarbons produced by oil and gas exploration or extraction, methane, ethane, propane, butane, pentane, hexane, toluene, trichloroethene, chloroform, tetrachloroethane, 1,1,1-trichloroethane, 1,1,2,2-tetrachloroethane, xylene, carbon tetrachloride, 1,1-dichloroethane, 1,2-dichloroethane, or a combination thereof (see paragraphs 0035 and 0092: analyzer capable of detecting methane).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Rella with the teachings of Steele, i.e. using analyzers capable of detecting the disclosed chemicals, for the advantageous benefit of 

Regarding claims 33 and 50, Kulesz, previously modified by Steele and Rella, further discloses wherein the positioning system comprises a global positioning system, a telecommunications-based positioning system, a local positioning system, or a combination thereof (see paragraphs 0062 and 0065).

Regarding claim 42, Kulesz, previously modified by Steele and Rella, further discloses further discloses wherein the mobile platform comprises a vehicle (see Abstract and paragraphs 0062 and 0065: mobile nodes/detectors may be installed on a vehicle/truck/bus).

Regarding claim 44, Kulesz, previously modified by Steele and Rella, further discloses wherein at least one of the one or more molecule detectors is deployed at a known location (see Abstract and paragraphs 0065-0066).

Regarding claim 45, Kulesz, previously modified by Steele and Rella, further discloses wherein the known location comprises a location within a city, an event venue, or a combination thereof (see Abstract and paragraphs 0065-0066).

Regarding claim 46, Kulesz, previously modified by Steele and Rella, further discloses a plurality of molecule detectors deployed at a different known locations (see Abstract and paragraphs 0065-0066).

Regarding claim 47, Kulesz, previously modified by Steele and Rella, further discloses wherein the different known locations comprises locations within a city or an event venue (see Abstract and paragraphs 0065-0066).

Regarding claim 48, Kulesz, previously modified by Steele and Rella, further discloses wherein at least two of the plurality of molecule detectors are deployed at different elevations (see Abstract and paragraphs 0038 and 0065-0066).
	
Regarding claim 51, Kulesz, previously modified by Steele and Rella, further discloses at least one environmental sensor communicatively coupled to the electronic device, wherein at least one environmental sensor is configured to generate environmental data associated with the one or more sampled locations (see Fig. 3 and paragraphs 0047 and 0050), and wherein the electronic device is further configured to:
receive, from the at least one environmental sensor, the environmental data (see Fig. 3 and paragraphs 0047 and 0050); and
predict the location of the source of the one or more target molecules based on the environmental data (see Fig. 3 and paragraphs 0050 and 0052).

Regarding claim 52, Kulesz, previously modified by Steele and Rella, further discloses wherein the environmental data comprises wind speed, wind direction, ambient temperature, and barometric pressure (see Fig. 3 and paragraphs 0050 and 0052).

Claims 3, 13, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696), Rella (US 2014/0032129), and Miller (US 2007/0029477).  

Regarding claim 3, 13, and 39, Kulesz does not expressly disclose wherein the molecule detector is a heavy molecule detector.

Steele discloses wherein the molecule detector is includes chromatography (see paragraph 0105).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz with the teachings of Steele, i.e. using a chromatography system to detect chemicals/molecules, for the advantageous benefit of using conventional/proven detectors for detecting hazardous chemicals.

Kulesz, Steele, and Rella do not expressly disclose wherein the molecule detector is a heavy molecule detector. 


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steele in view of Kulesz, Steele, and Rella with the teachings of Miller, i.e. detecting heavy molecules, for the advantageous benefit of detecting heavy pollutants or toxic chemicals that fall in the heavy molecule category.  

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696), Rella (US 2014/0032129), and Prince (US 2009/0139299).  

Regarding claim 31, Kulesz discloses wherein the location information and the information representative of the one or more target molecules present in the environment are combined, wherein the stored information correlates a particular location within the environment to information representative of the one or more target molecules present in the environment at the particular location (see paragraphs 0048 and 0050-0051: controller combines concentration and location information to determine the position of the detected concentration when modeling the plume, processed information is stored in memory, includes concentrations and positions)



Prince discloses wherein the location information and the target molecule information include timestamps that correlate the location to the measurement information (see Figs. 7 and 13 and paragraphs 0024, 0060, and 0071: measurement data includes concentration, position, and time of readings). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Prince, i.e. storing a timestamp with the location and target molecule measurement information, for the advantageous benefit of recoding the time each measurement was taken to improve the record of recorded data. Such data will allow one to view when a detected leak started and how the concentration of the target molecules change over time.  

Claims 6, 16, 25, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696), Rella (US 2014/0032129), and Harada (US 2010/0185349).  

Regarding claims 6, 16, and 25, Kulesz discloses wherein the molecule detector is mounted on or integrated with a vehicle (see Abstract and paragraphs 0062 and 0065: mobile nodes/detectors may be installed on a vehicle/truck/bus).


Harada discloses the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle (see Abstract: vehicle is a hybrid vehicle).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella do not with the teachings of Harada, i.e. using a hybrid vehicle, for the advantageous benefit of saving gas while driving around to obtain the various gas/environmental measurements at a plurality of locations. 

Regarding claim 43, Kulesz, Steele, and Rella do not expressly disclose wherein the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle.

Harada discloses the vehicle is a hybrid vehicle, a hydrogen vehicle, or an all-electric vehicle (see Abstract: vehicle is a hybrid vehicle).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Harada, i.e. using a hybrid vehicle, for the advantageous benefit of saving gas while driving around to obtain the various gas/environmental measurements at a plurality of locations. 

Claims 7, 17, 26, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696), Rella (US 2014/0032129), and Steele (US 9,823,231), further referenced as Steele231.  


Regarding claim 7, 17, and 26, Kulesz, Steele, and Rella do not expressly disclose wherein the processor further obtains infrastructure data and eliminates or enhances, based on the infrastructure data, the predicted location of the source or effluent based on a lack of, or presence of, infrastructure including water, electricity, buildings, sewage, wind, or a combination thereof.

Steele231 discloses wherein the processor further obtains infrastructure data and eliminates or enhances, based on the infrastructure data, the predicted location of the source or effluent based on a lack of, or presence of, infrastructure including water, electricity, buildings, sewage, wind, or a combination thereof (see column 6 lines 18-47: system is provided with infrastructure data; and see column 18 lines 17-52: data analysis of the source location depends upon, i.e. is enhanced by, a map of the distribution infrastructure, including density of buildings; see also column 12 line 53 – column 13 line 5: dispersion analysis of the plume is dependent upon buildings).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Steele231, i.e. acquire infrastructure data indicative of building data and adjusting the source location algorithm to compensate for the presence of buildings, for the 

Regarding claim 53 and 54, Kulesz, Steele, and Rella do not expressly disclose wherein the electronic device is further configured to: receive infrastructure data associated with the one or more sampled locations; and 
predict the location of the source of the one or more target molecules based on the infrastructure data by eliminating or enhancing an area for the source, 
wherein the infrastructure data comprises information identifying water infrastructure, electrical infrastructure, buildings, sewage infrastructure, or a combination thereof located proximate to the one or more sampled locations.

Steele231 discloses wherein the electronic device is further configured to: receive infrastructure data associated with the one or more sampled locations, wherein the infrastructure data comprises information identifying water infrastructure, electrical infrastructure, buildings, sewage infrastructure, or a combination thereof located proximate to the one or more sampled locations (see column 6 lines 18-47: system is provided with infrastructure data; and see column 18 lines 17-52: data analysis of the source location depends upon, i.e. is enhanced by, a map of the distribution infrastructure, including density of buildings); and predict the location of the source of the one or more target molecules based on the infrastructure data by eliminating or enhancing an area for the source (and see column 18 lines 17-52: data analysis of the source location depends upon, i.e. is enhanced by, a map of the distribution 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Steele231, i.e. acquire infrastructure data indicative of building data and adjusting the source location algorithm to compensate for the presence of buildings, for the advantageous benefit of improving the source location calculations when in urban environments.    

Claims 8, 18, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesz (US 2006/0187017) in view of Steele (US 2016/0146696), Rella (US 2014/0032129), and Miller (US 2007/0029477).  

Regarding claim 8, Kulesz, Steele, and Rella do not expressly disclose one or more sampling pumps configured to increase a sampled volume, wherein the one or more sampling pumps increase the sampled volume by increasing throughput of the molecule detector.

Miller discloses one or more sampling pumps configured to increase a sampled volume, wherein the one or more sampling pumps increase the sampled volume by increasing throughput of the molecule detector (see paragraph 0268-0269 and 0280: discloses a sample pump for generating a sample flow, i.e. generated flow increases volume and throughput of the gas chromatography system/molecule detector). 


Regarding claim 18, Kulesz, Steele, and Rella do not expressly disclose increasing a sample volume using one or more sampling pumps that increases throughput into the molecule detector.

Miller discloses increasing a sample volume using one or more sampling pumps that increases throughput into the molecule detector (see paragraph 0268-0269 and 0280: discloses a sample pump for generating a sample flow, i.e. generated flow increases volume and throughput of the gas chromatography system/molecule detector). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Miller, i.e. using a sample pump, for the advantageous benefit of pumping/introducing a sample into the molecule analyzing device.  

Regarding claim 55, Kulesz, Steele, and Rella do not expressly disclose one or more pumps configured to increase a volume of sample tested by the one or more molecule detectors.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kulesz in view of Steele and Rella with the teachings of Miller, i.e. using a sample pump, for the advantageous benefit of pumping/introducing a sample into the molecule analyzing device.  

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cogill (US2016/0290979) – System and Method for Air-Pollutant Source-Localization using Parked Motor Vehicles




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865